                    Case 3:19-cv-01987-WHO Document 32 Filed 07/18/19 Page 1 of 1


CAND Pay.gov Application for Refund (rev. 5/17)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
    Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
    In fields 3-7, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:*                                                      8. Your Phone Number:
 2. Your Email Address: *                                            9. Full Case Number (if applicable):
 3. Pay.gov Tracking ID Number:*                                                                   Attorney Admission
                                                                                                   Civil Case Filing
 4. Agency Tracking ID Number:* 0971-                                                              FTR Audio Recording
                                                                     10. Fee Type:*           ✔
 5. Transaction Date:*                                                                             Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Time:*                                                                             Writ of Habeas Corpus
 7. Transaction Amount (Amount to be refunded):*
 11. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
    For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in this field.
    If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).




      Efile this form using OTHER FILINGS → OTHER DOCUMENTS → APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           Denied ─ Resubmit amended application (see reason for denial)
 Approval/denial date:                                                    Request approved/denied by:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID number: 0971-
 Date refund processed:                                                   Refund processed by:
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
